Case: 5:17-cv-00338-KKC Doc #: 51-1 Filed: 10/03/19 Page: 1 of 1 - Page ID#: 1097




                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION AT LEXINGTON

TIMOTHY ROBINSON,
on behalf of T.R., a Minor,

               PLAINTIFF,
                                               CIVIL ACTION NO. 5:17-CV-0338-KKC
v.

ELI LILLY AND COMPANY,

               DEFENDANT.


                       DOCUMENT TO BE FILED UNDER SEAL



                              EXHIBIT 1
      TO ELI LILLY AND COMPANY’S
       OPPOSITION TO PLAINTIFF’S
          MOTION TO COMPEL

 (TO BE FILED UNDER SEAL
  PENDING COURT ORDER)
     To be Sealed: Transcript of Deposition of Thomas W. Sadler,
                  Ph.D., conducted August 13, 2019
